708 N.W.2d 406 (2006)
474 Mich. 1026
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Lee BIXLER, Defendant-Appellant.
Docket No. 129648 & (28)(29)(30), COA No. 260408.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the August 16, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under *407 MCR 6.508(D). The miscellaneous motions are DENIED.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).